DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I: Claim 1 in the reply filed on 03 FEBRUARY 2021 is acknowledged.  The traversal is on the ground(s) that Group III should be evaluated with Group I since the claims of Claim 3 and 4 contains all of the elements of Claim 1, but Claim 3 recites an evaluation method and Claim 4 recited an evaluation product.  This is not found persuasive because an application may properly be required to be restricted to one of two or more claimed inventions if they are able to support separate patents and they are either independent (MPEP § 806.04 - § 806.04 (j)) or distinct (MPEP § 806.05 - § 806.05 (i)). The Examiner has shown that the Groups I and III are independent or distinct for the reasons in the previous Restriction Office Action.
Furthermore, MPEP § 803 provides that the separate classification (i.e., class and subclass) of distinct inventions is sufficient to establish a prima facie case that the search and examination of the plural inventions would impose a serious burden upon the Examiner; such separate classification was set forth in the Office action mailed 05 OCTOBER 2020. Finally, the Examiner does provide explanations to support combination-subcombination for Groups I and III on p. 3-4 of the office action mailed 05 OCTOBER 2020. In particular, as previously made of record, the combination as claimed does not require the particulars of the subcombination as claimed because the evaluating method in Group I can be measured or detecting by mass spectrometry or electrophoresis or other technology methods to measure and determine the concentration of the 
Further, as previously made of record, where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).
The rest of the requirement is still deemed proper and is therefore made FINAL.
Claims 2-7 remain withdrawn from consideration. 
Status of Claims
Claim 1 is considered on the merits below. 
Claims 2-7 are withdrawn from consideration as non-elected inventions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 APRIL 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 26 APRIL 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The omitted essential steps are how to evaluate and with the concentration value of the recited amino acid is used in order to determine whether the person with mild cognitive impairment will develop Alzheimer’s disease or is at risk of developing.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for comparing and identifying a statistically significant difference on a defined concentration of a specific amino acid in a specific subgroup of subject having mild cognitive impairment or Alzheimer’s disease as compared to a specific group with having mild cognitive impairment or Alzheimer’s disease, does not reasonably provide enablement for an evaluating method to evaluate a subject having mild cognitive impairment or Alzheimer’s disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claim 1 is directed towards an evaluating method comprising: an evaluating step of evaluating a state of mild cognitive impairment or Alzheimer's disease for a subject to be evaluated using a concentration value of an amino acid or amino acid related metabolites in blood of the subject.  The claims encompass using an undefined concentration value of any of the recited amino acid/amino acid related metabolites to evaluate whether a subject being evaluated for a mild cognitive impairment or Alzheimer's disease. 
As recited in Examples 1-4, pages 30-34 of the specification, the instant invention is based on the findings from a demographic, aged persons of 65 years old or older, with normal cognitive function and aged persons diagnosed with Alzheimer’s disease or mild cognitive impairment, using Mann-Whitney U Test to analyze different concentration data of amino acid and/or amino acid related metabolites obtained from measurement of the blood concentration of the 23 kinds of amino acid and/or at least one amino acid related metabolite in patients with diagnosed Alzheimer’s disease or mild cognitive impairment.
The specification states that based on the Mann-Whitney U Test, there are certain amino acids that have a significant variation (p-value<0.05), in particular Taurine and GABA for the persons with normal cognitive function and those with Alzheimer’s disease in Example 1; Met, Lys, Leu, Taurine, Sarcosine, GABA, Serotonin, Spermidine, Phosphoethanoamine, S-Adenosyl-homocysteine, L- Homocitrulline, N8-Acetylspermidine, 3-hydroxykynurenine, Phosphoserine, and Hypotaurine for the persons with normal cognitive function and those with mild cognitive impairment in Example 2; 3-Aminobutanoic acid and Asymmetric dimethylarginine in addition to the substances listed in Table 2 for the persons with normal cognitive function  with mild cognitive impairment in Example 3, and Thioproline in addition to the substances listed in Tables 2 and 3 for the persons with normal cognitive function and those with mild cognitive , in Example 4.  Based 
The claims are not limited to the method in Claim 1, which compares values that have significant variation, but also encompass using any undefined concentration value of any of the amino acids or related amino acid metabolites listed for the evaluation method.  
The specification provide insufficient guidance to enable a skilled artisan to practice the claimed invention without undue experimentation because neither the specification or the prior art teaches that any of the recited amino acids or related amino acid metabolites or any other combinations thereof can be used for evaluating a state of mild cognitive impairment or Alzheimer’s disease for a subject.  
As recited in the specification, only specific amino acids or related amino acid metabolites are measured can be statistically different in a group with Alzheimer’s disease or mild cognitive impairment. 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the claimed invention as it pertains to a method for evaluating a state of mild cognitive impairment or Alzheimer’s disease from a subject.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) an evaluation method, comprising an evaluating step of evaluating a state of mild cognitive impairment or Alzheimer’s disease of a subject using a concentration of Leu in blood. 
The invention is based on a correlation between the presence of a level of an amino acid or metabolite and the presence of Alzheimer’s disease or mild cognitive impairment, which is a natural phenomenon and is a judicial exception.  
This judicial exception is not integrated into a practical application because the invention does not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease of medical condition, does not effect a transformation or reduction of a particular article to a different state or thing, or does not apply or used the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or provides no improvement to any other technology or technical field (See MPEP 2106.5(a)).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite elements/steps in addition to the judicial exception that are well understood, purely conventional or routine in the relevant field, the elements recited in the claims in addition to the judicial exceptions that are 
Based on the 101 analysis flowchart (the Alice/Mayo test), the 2019 Revised patent Subject Matter Eligibility Guidance (2019 PEG, issued Jan 7, 2019 and October, 2019), life sciences examples (issued May 4, 2016), 2019 PEG Examples (issued October, 2019) and MPEP 2103, 2104, 2105, 2106, 2106.03, 2106.05-2106.07(c), the claimed method is not patent-eligible because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Based on the Alice/Mayo test and the 2019 PEG and MPEP 2103, 2104, 2105, 2106, 2106.03, 2106.05-2106.07(c), the claimed method is directed to a process, which is one of the statutory categories of invention (Step 1: yes).
Next is to determine whether the claims are directed to a law of nature, a natural phenomenon or an abstract idea. In step 2A-Prong 1 of the Alice/Mayo test, independent claim 1 recites “evaluating method comprising: an evaluating step of evaluating a state of mild cognitive impairment or Alzheimer's disease for a subject to be evaluated using a concentration value”, which is an abstract idea; and also recites “using a concentration value of Leu.....in the blood of the subject”, which describes a correlation or relationship between the presence of Alzheimer’s Disease in a subject or having mild cognitive impairment and the presence of a concentration of the recited amino acids/metabolites in the subject that has normal cognitive function, and such a correlation or relationship is a law of nature or a natural phenomenon. This correlation is a consequence of natural phenomenon, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo, and thus the claimed method is directed to a judicial exception (Step 2A Prong 1: yes).  
Next is to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In step 2A-Prong 2 of the Alice/Mayo test, the invention does not integrate the judicial exception into a practical application for the following reasons:
i.    The invention provides no improvement to any other technology or technical field (see MPEP 2106.05(a)) because the claim itself does not have any limitations that address these issues. The specification also provides no sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology. The invention does not use a judicial exception in conjunction with, a particular machine or effect a transformation or reduction of a particular article to a different state or thing. Thus, the evaluating step does not integrate the mental step of determining or the judicial exception into a practical application (Step 2A Prong 2: No).
ii.    The invention does not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition because the claim itself does not have any limitations that address these issues. The limitation “an evaluating step....using a concentration value of” is mentally analyzing information to identify if a patient with mild cognitive impairment or Alzheimer’s Disease, which is a mental step-type abstract idea. Thus, the claim does not recite additional elements that integrate the mental analysis step or the judicial exception into a practical application (Step 2A Prong 2: No).
iii. The invention does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e)). The claim recites a natural correlation between the presence of Alzheimer’s Disease in a subject or mild cognitive impairment in a subject and the presence of 
Next is to determine whether the claims recite additional elements that amount to an inventive concept or significantly more than the judicial exception itself or whether the claims recite additional elements that amount to an inventive concept than the recited judicial exception. In step 2B of the Alice/Mayo test, Independent claim 1 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite elements/steps in addition to the judicial exception(s) that are well-understood, purely conventional or routine in the relevant field, the elements/steps recited in the claims in addition to the judicial exception(s) that are insignificant extra-solution activity, e.g., are merely appended to the judicial exception(s) and amount to nothing more than a mere field of use. The additional elements/steps “using a concentration value of at least one of......in blood of the subject” in independent claim 1 is routine and conventional as evidenced by MOLINA, FONETH, RAVAGLIA, and TRUSHINA all submitted on the IDSs.  Thus, the additional elements/steps are a well-understood, purely conventional or routine in the art to detect and determine the concentration of the recited amino acids/metabolites in a sample obtained from a patient and also routine in the art for physicians to monitor the progression of mild cognitive impairment or 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/239,834 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method and the step recited in the instant case is either encompassed or within the scope of the method and the step recited claim of US Application No. 16/239,834.  They are not patentably distinct from each other because the claims recite the same method steps and appear to be directed to achieving the same goal, such as evaluating a patient having mild cognitive impairment and/or Alzheimer’s Disease using a concentration of leucine in the blood of a subject.  The claims encompass a non-distinct invention overlapping with scope.  While not identical, the claims of the instant application and the copending application encompass a non-distinct invention .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOLINA, submitted on the Information Disclosure Statement on 16 APRIL 2019; Non-Patent Literature Documents Cite No. A17. 
Applicant’s invention is drawn towards a method. 
Regarding Claim 1.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by TRUSHINA, submitted on the Information Disclosure Statement on 26 APRIL 2019; Non-Patent Literature Documents Cite No. B20.
Applicant’s invention is drawn towards a method. 
Regarding Claim 1, the reference TRUSHINA discloses a evaluating method, abstract, comprising: an evaluating step of evaluating a state of mild cognitive impairment or Alzheimer's disease for a subject to be evaluated using a concentration value of Leu, in blood of the subject, abstract, page 6-9, Figure 6 and 7. 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by RAVAGLIA, submitted on the Information Disclosure Statement on 16 APRIL 2019, Non-Patent Literature Documents Cite No. A18.
Applicant’s invention is drawn towards a method. 
Regarding Claim 1, the reference RAVAGLIA discloses a evaluating method, abstract, comprising: an evaluating step of evaluating a state of mild cognitive impairment or Alzheimer's disease for a subject to be evaluated using a concentration value of Leu, in blood of the subject, abstract, page 484-486.   
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by FONTEH, submitted on the Information Disclosure Statement on 16 APRIL 2019, Non-Patent Literature Documents Cite No. A14.
Applicant’s invention is drawn towards a method. 
Regarding Claim 1, the reference FONTEH discloses a evaluating method, abstract, comprising: an evaluating step of evaluating a state of mild cognitive impairment or Alzheimer's 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/CHRISTINE T MUI/Primary Examiner, Art Unit 1797